Citation Nr: 0814610	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 2003 to March 
2005.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record includes the veteran's service medical 
records.  These showed that in November 2004, she was seen 
with complaints of sleepiness.  She stated that she slept too 
much and could fall asleep anywhere.  She also noted that she 
experienced enuresis about twice a month.  Because of this 
sleepiness, she reported involvement in five motor vehicle 
accidents over the years.  She reported 12 hours of sleep a 
night and her husband complained that she snored.  The 
diagnosis was daytime somnolence and nocturnal enuresis.  She 
was instructed on bladder exercises and was advised to sleep 
no more than 9 hours a night.  She was also advised to 
undergo a sleep study once she had returned to Norfolk.  A 
follow-up visit noted a diagnosis of hypersomnolence and 
nocturia of unknown origins.  In January 2005, she was 
referred for a psychiatric evaluation; she reported being 
frustrated and depressed over the fact that her sleep 
disorder and bladder problems were not being handled 
properly.  She was anticipating her release from the military 
so that she could join her husband in Mississippi.  The 
assessment was occupational stressors.  In January 2005, it 
was noted that there would be no further follow-up or 
additional testing for her sleep disorder due to the failure 
of behavioral techniques and no indication of any 
physiological etiologies.  At the time of her separation 
examination conducted in January 2005, she reported that she 
had a sleep disorder in 1989, during high school.  The 
impression was hypersomnulence that existed prior to her 
service.  

Following her separation from service, the veteran underwent 
a VA examination in October 2005.  She reported that she had 
snored since the age of 13.  She indicated that she still 
snored and that her husband complained about it.  She had 
received no treatment for this snoring.  She denied any 
apneic spells or sleep obstruction.  She did report that she 
occasionally felt dizzy during the day, although she denied 
having any trouble sleeping, in maintaining sleep, or in 
getting up in the morning.  About twice a month, she had 
enuresis, which she indicated had begun in April 2004; 
however, she denied having any bladder or kidney problems.  
She was referred for sleep studies, which were unremarkable.  
In November 2006, a VA examiner, without benefit of the 
claims file, noted that she did not have narcolepsy or 
cataplexy.  

The RO had determined that another VA examination was 
necessary.  It was noted that the examiner in November 2006 
had not reviewed the claims folder, which rendered the 
examination inadequate.  It was also noted that, while sleep 
apnea and narcolepsy had not been diagnosed, there was no 
opinion as to whether or not the veteran had a sleep disorder 
related to the complaints during service.  Additionally, 
while the veteran's service entrance examination had not 
noted any sleep disorder, she had stated during service that 
this difficulty had been present since high school. Moreover, 
the January 2005 separation examination had found that her 
"sleep disorder" had existed prior to her service.  As a 
consequence, an examination was scheduled.  The veteran had 
then contacted the RO and had requested that this examination 
be rescheduled because she could not report due to a prior 
commitment.  The examination was rescheduled for August 2007.  
She failed to report.  

The veteran's representative has requested that, due to the 
complexity of the veteran's claim, another attempt be made to 
examine her.  It was pointed out that she might uncomfortable 
and afraid to report; thus, it was requested that her husband 
be permitted to accompany her.  The Board agrees that the 
veteran should be provided with one last opportunity to 
report for the needed examination.  However, she is to be 
advised of the importance of reporting to this examination, 
and of the consequences of the failure to report.  See 
38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for all 
appropriate VA examinations needed to 
diagnose the veteran's condition and to 
render an opinion as to the etiology of 
any "sleep disorder."  These should 
include a general medical examination, a 
psychiatric examination, and a sleep 
study, and any other examinations deemed 
necessary.  The claims folder must be made 
available for the examiner(s) to review in 
conjunction with the examination(s), and 
the examiner(s) must indicate in the 
examination report(s) that the claims 
folder was so reviewed.  

The examination(s) should render a 
definitive diagnosis.  The examiner(s) 
should also render an opinion as to 
whether it is at least as likely as not 
that any diagnosed disorder existed prior 
to her entry onto active duty.  If the 
condition is found to have preexisted her 
service, the examiner(s) should render an 
opinion as to whether it is at least as 
likely as not that it increased in 
severity, beyond its natural progression, 
during service.  If it is found that any 
diagnosed disorder had not preexisted 
service, the examiner(s) must render an 
opinion as to whether it is at least as 
likely as not that any such disorder is 
etiologically related to the complaints 
and symptoms noted in service.  The 
examination(s) must include a complete 
rationale for all opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a sleep 
disorder must be readjudicated.  If the 
decision remains adverse to the veteran, 
she and her representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



